Citation Nr: 1813042	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral radiculopathy of the bilateral upper extremities. 

2.  Entitlement to an initial disability rating in excess of 20 percent for the orthopedic manifestations of the service-connected low back disability (lumbar discogenic disease L5/S1).

3.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the left lower extremity, rated as 10 percent disabling effective August 25, 2016.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to December 2006.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In August 2016, the Veteran testified before a RO Decision Review Officer (DRO).  A DRO Conference Report of the hearing is of record. 

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 4, 2016, the orthopedic manifestations of the Veteran's low back disability were manifested by forward flexion limited to no more than 45 degrees.  The combined range of motion of the thoracolumbar spine did not exceed 120 degrees.  There was evidence of muscle spasm or guarding, but none severe enough to result in an abnormal gait or abnormal spinal contour.  Ankylosis and intervertebral disc syndrome were not been diagnosed.

2.  Resolving reasonable doubt in the Veteran's favor, for the period since March 4, 2016, the orthopedic manifestations of his low back disability have approximated the criteria for a 40 percent rating, based on functional loss due to pain and less movement than normal, but no higher.  Ankylosis and intervertebral disc syndrome have not been diagnosed.

3.  Prior to September 7, 2016, the Veteran's left lower extremity lumbar radiculopathy was manifested by mild intermittent pain and numbness, without muscle atrophy or trophic changes.  These findings are consistent with no more than mild incomplete paralysis of the sciatic nerve.  

4.  Since September 7, 2016, the Veteran's left lower extremity lumbar radiculopathy has been manifested by moderate intermittent pain, and moderate paresthesias and/or dysesthesias, and moderate numbness.  There is no evidence of muscle atrophy or trophic changes.  These findings are consistent with no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior March 4, 2016, the criteria for an initial rating in excess 20 percent for the orthopedic manifestations of the low back disability were not met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2017).

2.  The criteria for an increased rating of 40 percent, but no higher, for the orthopedic manifestations of the low back disability are met, effective March 4, 2016.  38 U.S.C. §§ 1155, 5103, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.

3.  The criteria for an initial evaluation of 10 percent, but no higher, for left lower extremity radiculopathy are met, for the period from January 12, 2014 through September 6, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

4.  The criteria for an increased initial rating of 20 percent, but no higher, for left lower extremity radiculopathy are met, effective September 7, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I. Orthopedic Manifestations. 

Following the RO's August 2015 rating decision, the orthopedic manifestations of the Veteran's low back disability were rated as 20 percent disabling, effective January 12, 2014, under Diagnostic Code 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, Diagnostic Code 5242 applies to degenerative arthritis of the spine and Diagnostic Code 5237 applies to lumbosacral strain.  

The RO determined that the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provided the result most beneficial to the Veteran.  The Board agrees.  Under that formula, and as relevant here, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum 40 percent rating in this case is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

Generally, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016); 38 C.F.R. § 4.59.  In this case the VA examinations of record documented active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in non-weightbearing conditions.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to  range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

After reviewing the record, the Board finds that a higher 40 rating for the orthopedic manifestations of the Veteran's low back disability is warranted, from March 4, 2016, but not earlier, under the General Rating Formula.

The Veteran first underwent range of motion testing during the August 2015 VA spinal examination.  There, the Veteran displayed forward flexion of the thoracolumbar spine to 45 degrees.  The examiner found objective evidence of pain both on active range of motion and repetitive range of motion tests, but the examiner did not indicate at which points the Veteran expressed pain.  The examiner noted no additional loss of function or range of motion after three repetitions. 

The Veteran was afforded a second VA spinal examination in March 2016.  There, the Veteran reported pelvic pain and thoracolumbar pain.  According to the Veteran, flare-ups occurred every week, lasting hours.  The Veteran displayed forward flexion of the thoracolumbar spine to 35 degrees.  The examiner observed evidence of pain with weight bearing and localized tenderness or pain on palpitation of the joints.  The examiner noted that the "spasms" limited the Veteran's range of motion of the lower back.  In addressing whether pain, weakness, fatigability, or incoordination significantly limited the functional ability with repeated use over time, the examiner stated that he was unable to opine without mere speculation.  The examiner explained that "[p]ain could significantly limit functional ability during flare-ups." But, at examination, the Veteran did not present with any flare-ups.  Accordingly, the examiner concluded "an opinion concerning additional range of motion loss during flare-ups is not feasible . . . ." 

Based upon the evidence above, the Board finds that a 40 percent rating is warranted, from March 4, 2016, the date of the aforementioned VA examination.  With consideration of repetitive testing, painful motion, and functional loss, the evidence is supportive of a finding of limitation of forward flexion of 30 degrees or less.  The Board acknowledges that the March 2016 VA examination documented objective range of motion findings greater than 30 degrees.  However, the examiner indicated that the Veteran expressed pain during both active range of motion and repetitive range of motion tests.  Also, the Veteran reported weekly flare-up, lasting hours.  The VA examiner stated that "[p]ain could significantly limit functional ability during flare-ups."

However, a rating in excess of 20 percent is not warranted prior to March 4, 2016.  
The medical evidence of evidence reflects that forward flexion of the Veteran's thoracolumbar spine has been limited to 45 degrees, with painful motion.  The Board does not find that such limitation of motion, even considering the pain and additional resulting limitation of motion the Veteran has reported during flare-ups, warrants finding that the orthopedic manifestations of his low back disability more nearly approximate the criteria for a 40 percent disability rating under the General Rating Formula.

In finding that a rating higher than 20 percent is not warranted prior to March 4, 2016, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  In particular, the Veteran reported that he needed to limit his walking activities during flare-ups and he "feel[s] unable to comply with [his] occupational activities at police service."  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

For the period since March 4, 2016, a rating in excess of 40 percent is not warranted because the evidence of record does not show unfavorable anklyosis of the entire thoracolumbar spine.  Specifically, the August 2015 and March 2016 VA examiners noted that the Veteran did not have ankylosis of the thoracolumbar spine.  As such, a rating in excess of 40 percent for anklyosis of the low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

II. Neurological Manifestations. 

The Board turns next to consideration of appropriate ratings for the neurologic manifestations of the Veteran's low back disability.  Initially, it notes that no neurologic abnormalities other than radiculopathy of the left lower extremity have been observed by clinicians or reported by the Veteran in connection with his low back disability at any point during the claim period.  Thus, the remaining question is whether the radiculopathy of left lower extremity is appropriately rated throughout the appeal period.

Note 1 to the General Rating Formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  The neurological manifestations of the Veteran's lumbar spine disability have been rated pursuant to Diagnostic Code 8520.

The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis, 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy, and an 80 percent evaluation is assigned with complete paralysis.  Id. 

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The RO granted the Veteran a 10 percent rating for radiculopathy of the left lower extremity in an October 2016 rating decision, effective August 25, 2016.  38 C.F.R. § 4.124a.  The Board finds, however, that the Veteran is entitled to 10 percent rating for left lower extremity radiculopathy from the date of service connection for the low back disability (January 12, 2014) to September 7, 2016, and to an increased rating of20 percent thereafter.  

Turning to the medical evidence of record, the Veteran was afforded VA spinal examinations in August 2015 and March 2016.  There, reflex tests, straight leg raising tests, and sensory examinations revealed normal findings for the left lower extremity.  Both VA examiners found no neurologic abnormalities or findings related to the Veteran's low back disability. 

February 2016 VA treatment records, however, documented the Veteran's complaints of "episodes of irradiation to the left lower extremity (electric shock sensation)." 

The Veteran was afforded a VA peripheral nerves examination in September 2016.  The reflex examination revealed reflexes absent in the left knee, but normal in the left ankle.  The sensory examination revealed decreased results in the left thigh/knee, lower leg/ankle, and foot/toes and the straight leg raising tests indicated positive results.  The Veteran reported severe intermittent pain, severe paresthesia and/or dysesthesias, and severe numbness.  Ultimately, the examiner found that only incomplete paralysis of left sciatic nerve root was affected and evaluated its severity as mild. 

The September 2016 VA examiner noted that when the Veteran was first diagnosed with low back pain in September 2006 he reported complaints of "numbness radiating down his buttocks into his legs and down to his calves."  In comparing previous complaints, the VA examiner found the Veteran's complaints of radiating pain to be "the same as complaints given today, only today he says he does not feel any numbness or other complaint in his right leg only his left leg."

Following review of the evidence, and interpreting it in the light most favorable to the Veteran, the Board finds that a 10 percent rating is warranted for radiculopathy of the left lower extremity prior to September 7, 2016.  February 2016 VA treatment records noted the Veteran's reports of radicular pain in the lower left extremity.  Also, the September 2016 VA examiner found that the Veteran's reports of radicular pain were the same symptoms first documented in the Veteran's September 2006 service treatment records.  The Veteran is competent to report the radicular symptoms he experienced during this time period.  In light of the February 2016 VA treatment records as well as the September 2016 VA examiner's finding, and affording the Veteran the benefit of doubt, the Boards finds that the Veteran's symptoms of radicular pain persisted following the September 2006 diagnosis.   

A higher 20 percent rating is not warranted during this time period, as despite the Veteran's subjective complaints of left lower extremity pain, the record lacks any objective findings of incomplete paralysis prior to September 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  In considering the whole disability picture, the Board concludes that a 10 percent rating, but no higher, is warranted for the period prior to September 7, 2016.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

However, the Board concludes that the Veteran is entitled to an increased evaluation of 20 percent effective September 7, 2016 and thereafter.  The September 2016 VA examiner found objective signs of neurologic abnormality, including decreased sensation in the left thigh/knee, lower leg/ankle, and foot/toes positive straight leg raising tests, and absent deep tendon reflexes at the left knee.  A rating higher than 20 percent, however, is not warranted, as the objective testing generally revealed no more than a moderate decrease in sensation.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that a rating higher than 20 percent may not be awarded for incomplete paralysis of a peripheral nerve where the  condition is productive of wholly sensory manifestations).  As such, the criteria for a rating higher than 20 percent are not met.


ORDER

An increased rating of 40 percent for the orthopedic manifestations of the low back disability is granted, effective March 4, 2016. 

An increased rating of 10 percent for left lower extremity lumbar radiculopathy is granted, effective January 12, 2014.

An increased rating of 20 percent for left lower extremity lumbar radiculopathy is granted, effective September 7, 2016.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  

In January 2015, the Veteran filed a claim of entitlement for service connection to peripheral neuropathy of the upper extremities.  Following review of the Veteran's claims file, the Board finds that a VA examination is warranted for the service connection claim.

October 2014 private treatment records from Dr. A.M. documented an impression of "mild bilateral neural foraminal narrowing at C5-C6."  Therefore, the first element of McLendon is met.
 
The second and third elements of McLendon are met as well.  September 2006 treatment records noted that the "initial injury happened when he was printing during physical training.  He continued at a slower pace to finish his run and states that he felt a pull in his back muscle."  Upon examination, a September 2006 clinician noted a diagnosis of "nonallopathic lesions thoracic."    

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded VA examinations to determine whether a causal relationship exists between service and any of his current condition.  McLendon, 20 Vet. App. at 81.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of his bilateral upper extremities nerve pain and numbness.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identity the Veteran's bilateral upper extremities nerve pain and numbness by medical diagnosis. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

Specifically, consider and comment on the following: (1) October 2014 private treatment records from Dr. A.M. that documented an impression of "mild bilateral neural foraminal narrowing at C5-C6"; and (2) March 2016 VA examination that documented a diagnosis of thoracic strain."  

(b) Ascertain the nature and likely etiologies of any current neurological disabilities of the bilateral upper extremities.  If the etiologies of the neurological disabilities are multifactorial, please explain why. 

Please specifically comment on September 2006 service treatment records that documented a diagnosis of "nonallopathic lesions thoracic."

The examiner should endeavor to differentiate symptoms and impairments due to the bilateral neurological disabilities.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


